Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed December 30th, 2021 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bernard (FR 2,962,714) in view of Saviem (FR 2,120,503).
Regarding claim 1, Bernard ‘714 teaches (figures 1-7) a cabin attendant seat assembly (English Translation; Pg. 5, Para 3), comprising:
a frame assembly (46) including spaced frame members/uprights (18) disposed in a vertical plane (Bernard ‘714 English Translation; Pg. 3 Para 9);
a backrest (24) mounted between the spaced frame members and positioned in the vertical plane for reciprocating vertical translation between the spaced frame members (Bernard ‘714 English Translation; Pg. 3 Para 10);
a seat pan/seat (22) mounted between the spaced frame members for pivoting motion, in and out of the vertical plane, relative to the frame assembly (Bernard ‘714 English Translation; Pg. 3 Para 10); and
at least one link/connecting rod (34) connecting the seat pan (22) to the backrest (24), the at least one link pivotally attached at one end to the backrest and pivotally attached at an opposing end to the seat pan such that upward pivoting motion of the seat pan moves the 
wherein:
in a stowed position of the cabin attendant seat assembly each of the spaced frame members, the backrest, the seat pan, and the at least one link reside in the vertical plane (clearly show in figure 3); and
in a deployed position of the cabin attendant seat assembly the spaced frame members reside in the vertical plane, the seat pan resides in a substantially horizontal plane, and the at least one link resides in a plane at an angle to each of the vertical plane and the substantially horizontal plane (clearly seen in figure 1).
but it is silent about upward pivoting motion of the seat pan moving the backrest vertically upward within the vertical plane and downward pivoting motion of the seat pan moving the backrest vertically downward within the vertical plane; and
in a deployed position of the cabin attendant seat assembly the backrest reside in the vertical plane.
However, Saviem ‘503 teaches (figures 1-2) a seat device with seat base (2) and backrest (3) connected via rod (7) wherein the backrest moves and reside within the vertical plane in seated/deployed position (figure 1) and folded position (figure 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernard ‘714 to incorporate the teachings of Saviem ‘503 to configure a cabin attendant seat assembly with the vertical movement of the backrest within the vertical plane during upward and downward pivoting motion of the seat pan and residing the backrest in the 
Regarding claim 2, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly, wherein the seat pan and the backrest move together between the stowed position (figures 3, 5) in which the backrest and the seat pan are longitudinally aligned in the vertical plane with the backrest positioned vertically above the seat pan, and the deployed position (figures 1-2, 4 and 6) in which the seat pan is at an angle to the backrest (clearly seen figures 1-6).
Regarding claim 3, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein the spaced frame members/uprights (18) include guide tracks/slides and the backrest carries guides/rollers, wherein the guides are engaged to travel along the guide tracks to guide the reciprocating vertical translation of the backrest (Bernard ‘714 English Translation; Pg. 3 Para 11).
Regarding claim 4, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein the guide tracks are slide channels (Bernard ‘714 English Translation; Pg. 3 Para 11),
but it is silent about the guides as slides engaged to slide along the slide channels.
Saviem ‘503 teaches (figures 1-2) sliding means such as collars (20) of the backrest (3) to slide the backrest (3) on the columns (1) (Pg. 2 Para 2 Lines 10-12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bernard ‘714 to incorporate the teachings of Saviem ‘503 to configure guides as slides engaged to slide along the side channels. One of ordinary skill in art would recognize that doing so would enable controlled stowing and deployment of the seat as friction force in between slide and slide channel resist automatic sliding of the slide.
Regarding claim 5, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein the guide tracks are roller tracks and the guides are rollers engaged to roll along the roller tracks (Bernard ‘714 English Translation; Pg. 3 Para 11; roller guide rolls in the roller tracks).
Regarding claim 6, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein the guide tracks have an upper end and a lower end, wherein the lower end determines a lowest vertical position of the backrest relative to the vertical frame members and a corresponding angle of the seat pan (clearly seen in figure 4).
Regarding claim 7, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein pivoting motion of the seat pan is at least 90 degrees relative to the vertical plane (clearly seen in figure 4).
Regarding claim 8, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly comprising first and second links/rods (34) symmetrically arranged on opposing sides of the seat pan and the backrest, wherein ends of the first and second links are coupled to the respective seat pan and the backrest through revolute joints (Bernard ‘714 English Translation; Pg. 4 Para 1-3; rods (34) rotates at connection point of seat pan and backrest).
Regarding claim 9, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein the spaced frame members (18) are oriented vertically and are interconnected by a horizontal frame member (20) collectively forming a U-shaped frame assembly (clearly seen in figure 2; Bernard ‘714 English Translation; Pg. 4 Para 4).
Regarding claim 10, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly further comprising a headrest (42) coupled to a top of the backrest portion (24) (Bernard ‘714 English Translation; Pg. 4 Para 4).
Regarding claim 11, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein a thickness of the cabin attendant seat assembly when in the stowed position is no greater than a thickness of a thicker of the backrest and the seat pan (clearly seen in figure 5; Bernard ‘714 English Translation; Pg. 5 Para 2).
Regarding claim 12, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly further comprising a retainer/ return means (54) adapted to engage the backrest in the stowed position (Bernard ‘714 English Translation; Pg. 4 Para 8).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (FR 2,962,714) in view of Saviem (FR 2,120,503) as applied to claim 1 above, and further in view of Spagl (US 2018/0155035).
Regarding claim 13, modified Bernard ‘714 teaches an invention described above in claim 1 but it is silent about the cabin attendant seat assembly further comprising a passenger restraint device anchored to the frame assembly proximate the pivotal attachment location of the seat pan to the spaced frame members, the passenger restraint device for restraining a seated passenger against at least one of the seat pan and the backrest. 
However, Spagl ‘035 teaches (figure 1B) a crew attendant seat with a shoulder belts (103) and lap belts (155)/ restraint device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sakurai ‘860 to incorporate the teachings of Spagl ‘035 to configure the cabin attendant seat assembly with a passenger restraint device as claimed. One of ordinary skill in art would recognize that doing so would secure passengers in place during travel. 
Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bernard (FR 2,962,714) in view of Saviem (FR 2,120,503) and Spagl (US 20180155035).
Regarding claim 14, Bernard ‘714 teaches (figures 1-7) an assembly adapted to be installed in an aircraft cabin, comprising:
a cabin attendant seat assembly (English Translation; Pg. 5, Para 3), comprising:
a frame assembly (46) including spaced frame members/uprights (18) disposed in a vertical plane (Bernard ‘714 English Translation; Pg. 3 Para 9);
a backrest (24) mounted between the spaced frame members and positioned in the vertical plane for reciprocating vertical translation between the spaced frame members (Bernard ‘714 English Translation; Pg. 3 Para 10);
a seat pan/seat (22) mounted between the spaced frame members for pivoting motion, in and out of the vertical plane, relative to the frame assembly (Bernard ‘714 English Translation; Pg. 3 Para 10); and
at least one link/connecting rod (34) connecting the seat pan (22) to the backrest (24), the at least one link pivotally attached at one end to the backrest and pivotally attached at an opposing end to the seat pan such that upward pivoting motion of the seat pan moves the backrest vertically upward and downward pivoting motion of the seat pan moves the backrest vertically downward (Bernard ‘714 English Translation; Pg. 4 Para 1);
wherein:
in a stowed position of the cabin attendant seat assembly each of the spaced frame members, the backrest, the seat pan, and the at least one link reside in the vertical plane (clearly show in figure 3); and
in a deployed position of the cabin attendant seat assembly the spaced frame members reside in the vertical plane, the seat pan resides in a substantially horizontal plane, and the at least one link resides in a plane at an angle to each of the vertical plane and the substantially horizontal plane (clearly seen in figure 1).
but it is silent about a wall having recess defining a vertical plane;
a cabin attendant seat assembly mounted in the recess;
upward pivoting motion of the seat pan moving the backrest vertically upward within the vertical plane and downward pivoting motion of the seat pan moving the backrest vertically downward within the vertical plane; and
in a deployed position of the cabin attendant seat assembly the backrest reside in the vertical plane.
However, Spagl ‘035 teaches (figures 1A-1B) a crew attendant seat (100) mounted within a wall (109) of an aircraft cabin (Para 0031). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernard ‘714 to incorporate the teachings of Spagl ‘035 to configure a cabin attendant seat assembly mounted in the recess defining a vertical plane of a wall. One of ordinary skill in art would recognize that doing so would maximize the use of cabin space by occupying cabin space by the cabin attendant seat only when in use.
Saviem ‘503 teaches (figures 1-2) a seat device with seat base (2) and backrest (3) connected via rod (7) wherein the backrest moves and reside within the vertical plane in seated/deployed position (figure 1) and folded position (figure 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernard ‘714 to incorporate the teachings of Saviem ‘503 to configure a cabin attendant seat assembly with the vertical movement of the backrest within the vertical plane during upward and downward pivoting motion of the seat pan and residing the backrest in the vertical plane in a deployed position. One of ordinary skill in art would recognize that doing so would minimize the space occupied to set up the seat assembly.
Regarding claim 15, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly, wherein the seat pan and the backrest move together between the stowed position (figures 3, 5) in which the backrest and the seat pan are longitudinally aligned in the vertical plane with the backrest positioned vertically above the seat pan, and the deployed position (figures 1-2, 4 and 6) in which the seat pan is at an angle to the backrest (clearly seen figures 1-6).
Regarding claim 16, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein the spaced frame members/uprights (18) include guide tracks/slides and the backrest carries guides/rollers, wherein the guides are engaged to travel along the guide tracks to guide the reciprocating vertical translation of the backrest (Bernard ‘714 English Translation; Pg. 3 Para 11).
Regarding claim 17, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein the wall is a part of a door and wherein the recess is formed in an exterior face of the wall (Spagl ‘035; Para 0031-0032).
Regarding claim 18, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly comprising first and second links/rods (34) symmetrically arranged on opposing sides of the seat pan and the backrest, wherein ends of the first and second links are connected to the respective seat pan and the backrest through revolute joints (Bernard ‘714 English Translation; Pg. 4 Para 1-3; rods (34) rotates at connection point of seat pan and backrest).
Regarding claim 19, modified Bernard ‘714 teaches (figures 1-7) the assembly wherein the cabin attendant seat assembly further comprises:
a headrest (42) coupled to a top of the backrest (24) (Bernard ‘714 English Translation; Pg. 4 Para 4);
a retainer/return means (54) for engaging the backrest (24) in the stowed position (Bernard ‘714 English Translation; Pg. 4 Para 8),
but it is silent about a passenger restraint device anchored to the frame assembly proximate the pivotal attachment location of the seat pan to the spaced frame members, the passenger restraint device for restraining a seated passenger against at least one of the seat pan and the backrest.
However, Spagl ‘035 teaches (figure 1B) a crew attendant seat with a shoulder belts (103) and lap belts (155)/ restraint device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sakurai ‘860 to incorporate the teachings of Spagl ‘035 to configure the cabin attendant seat assembly with a passenger restraint device as claimed. One of ordinary skill in art would recognize that doing so would secure passengers in place during travel.
Regarding claim 20, modified Bernard ‘714 teaches (figures 1-7) the cabin attendant seat assembly wherein a depth of the recess is equal to a thickness of a thicker of the seat pan and the backrest, and wherein the seat pan and the backrest align flush with a face of the wall when in stowed position (clearly seen in figure 5; Bernard ‘714 English Translation; Pg. 5 Para 2).
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed December 30th, 2021, with respect to the rejection(s) of claim(s) 1 and 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bernard (FR 2,962,714), Saviem (FR 2,120,503) and Spagl (US 20180155035).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/28/2022